IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO.  WR-63,286-01


EX PARTE GEORGE RIVAS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS 
FROM DALLAS COUNTY



 Per curiam. 
 
O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.071, V.A.C.C.P. 
	In August 2001, Applicant was convicted of the offense of capital murder. V.T.C.A.
Penal Code §19.03. The jury answered the special issues submitted pursuant to Article
37.071, V.A.C.C.P. and the trial court, accordingly, set punishment at death.  Applicant's
conviction was affirmed on direct appeal to this Court.  Rivas v. State,   Slip op. No. AP-74,143 (Tex. Crim. App. June 23, 2004) (not designated for publication).

	In the instant case, Applicant presents various allegations through which he challenges
the validity of his conviction and resulting sentence.  After a hearing addressing Applicant's
claims, the trial court entered findings of fact and conclusions of law and recommended that
relief be denied. 
	Having reviewed the record, we decline to adopt findings 269 through 293.  We adopt
the trial court's remaining findings of fact and conclusions of law.  Accordingly, we order
that relief on said grounds be denied.  Additionally, any pending motions by Applicant are
denied.
	IT IS SO ORDERED ON THIS THE 15TH DAY OF FEBRUARY, 2006.

Do Not Publish